UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013. or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number:333-181361 Assured Pharmacy, Inc. (Exact name of registrant as specified in its charter) Nevada 98-0233878 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2595 Dallas Parkway, Suite 206, Frisco, Texas 75034 (Address of principal executive offices) (Zip Code) (972) 668-7394 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes¨Nox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of Exchange Act. Large accelerated filer ¨Accelerated filer ¨ Non-accelerated filer¨ (Do not check if a smaller reporting company)Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Class Outstanding at May 7, 2013 Common Stock, $0.001 par value Table of Contents Form 10-Q Assured Pharmacy, Inc. March 31, 2013 (Unaudited) Table of Contents Page(s) Part I – Financial Information Item 1.Condensed Consolidated Financial Statements (Unaudited) 3 Condensed Consolidated Balance Sheets – March 31, 2013 (Unaudited) and December 31, 2012 3 Condensed ConsolidatedStatements of Operations for the Three Months Ended March 31, 2013 and 2012 (Unaudited) 4 Condensed ConsolidatedStatements of Cash Flows for theThree Months Ended March 31, 2013 and 2012 (Unaudited) 5 Notes to the Condensed Consolidated Financial Statements (Unaudited) 6 - 26 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 - 37 Item 3. Quantitative and Qualitative Disclosures About Market Risk 37 Item 4. Controls and Procedures 37 Part II - Other Information Item 1. Legal Proceedings. 38 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 38 Item 3. Defaults Upon Senior Securities. 39 Item 4. Mine Safety Disclosures. 39 Item 5. Other Information. 39 Item 6. Exhibits. 39 Signatures Exhibits Certifications - 2 - Table of Contents Part I – Financial Information Item 1 – Financial Statements. Assured Pharmacy, Inc. CONDENSED Consolidated Balance Sheets MARCH 31, 2013 and DECEMBER 31, 2012 March 31, December 31, (Unaudited) ASSETS Current Assets Cash $ $ Accounts receivable, net Inventories Prepaid and other current assets Total current assets Other receivables, net Property and equipment, net Goodwill TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable and accrued expenses Unsecured convertible debentures, net of discount Unsecured convertible debentures, related party, net of discount Notes payable Total current liabilities Notes payable to related parties, net of current portion Unsecured convertible debentures, net of current portion and discount - Unsecured convertible debentures, related party, net of current portion and discount Warrant Liability TOTAL LIABILITIES Commitments and Contingencies (see Note 7) Assured Pharmacy, Inc.'s Stockholders' Deficit Preferred stock; par value $0.001 per share; 5,000,000 shares authorized, 2,830 shares designated to Series A convertible, 7,745 shares designated to Series B, 813 shares designated to Series C convertible Series A convertible preferred stock; par value $0.001 per share; 2,830 shares authorized, 1,466 and 1,406 issued and outstanding, respectively 1 1 Series C convertible preferred stock; par value $0.001 per share; 813 shares authorized, 813 and 813 issued and outstanding, respectively 1 1 Series B convertible preferred stock; par value $0.001 per share; 7,745 shares authorized, 5,384 and 5,384 issued andoutstanding, respectively 5 5 Common stock; par value $0.001 per share; 35,000,000 shares authorized, 5,627,267 and 4,476,846 issued and outstanding, respectively Additional paid-in capital, net Accumulated deficit ) ) Stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ See accompanying notes to these consolidated financial statements. - 3 - Table of Contents Assured Pharmacy, Inc. CONDENSED Consolidated Statements of Operations FOR THE THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) Three Months Ended March 31, Sales $ $ Cost of sales Gross profit Operating expenses Salaries and related expenses Selling, general and administrative Total operating expenses Loss from operations ) ) Other expenses Interest expense, net Loss on change in fair value of forward contract - (Gain) or losson change in fair value of warrant liability ) Total other expenses and income 7 Net loss $ ) $ ) Basic and diluted loss per common share Net loss per common share - basic and diluted $ ) $ ) Basic and diluted weighted average number of common shares outstanding See accompanying notes to these consolidated financial statements. - 4 - Table of Contents Assured Pharmacy, Inc. CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2013 and 2012 (Unaudited) THREE MONTHS ENDED MARCH 31, CASH FLOWS USED IN OPERATING ACTIVITIES: Net loss including non-controlling interest $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization of property and equipment Amortization of debt issuance costs Amortization of discount on debt Stock based compensation Issuance of common stock in lieu of debenture interest - Provision (recoveries) for accounts receivable doubtful accounts Recoveries for other receivables doubtful accounts ) - Loss on change in fair value of forward contract - Gain on change in fair value of warrant liability ) Changes in operating assets and liabilities: Accounts receivable Inventories Prepaid expenses and other current assets Other receivables - Accounts payable and accrued liabilities Net cash used in operating activities ) ) CASH FLOWS USED IN INVESTING ACTIVITIES: Purchases of property and equipment ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Repayment of notes payable ) ) Payment of issuance costs for common stock - Proceeds from issuance of common stock Proceeds from issuance of convertible debentures - Proceeds from issuance of Series A preferred stock - Proceeds from advances on shareholder revolving note Repayment of advances on shareholder revolving note ) ) Net cash provided by financing activities Net decrease in cash ) ) Cash at beginning of period Cash at end of period $ $ See accompanying notes to these consolidated financial statements. - 5 - Table of Contents Assured Pharmacy, Inc. Notes to Condensed Consolidated Financial Statements (Unaudited) 1.BASIS OF PRESENTATION AND PLAN OF OPERATIONS The unaudited condensed interim consolidated financial statements as of and for the threemonths ended March31, 2013 and 2012 have been prepared by Assured Pharmacy, Inc. (the “Company”) in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial reporting. These consolidated statements are unaudited and, in the opinion of management, include all adjustments (consisting of normal recurring adjustments and accruals) necessary for a fair statement for the periods presented. The year-end consolidated data was derived from audited financial statements but does not include all disclosures required by GAAP. Certain information and footnote disclosures normally included in financial statements prepared in accordance with GAAP have been condensed or omitted. The results of operations for the three months ended March 31, 2013 are not necessarily indicative of the results to be expected for the full fiscal year. These unaudited interim condensed consolidated financial statements should be read in conjunction with the consolidated financial statements of the Company and notes thereto included in the audited annual financial statements for the year ended December31, 2012 filed as part of the Company’s Annual Report on Form 10-K on April 1, 2013. Going Concern Considerations The accompanying consolidated financial statements have been prepared assuming the Company will continue as a going concern, which contemplates, among other things, the realization of assets and satisfaction of liabilities in the ordinary course of business.As of March 31, 2013, the Company had an accumulated deficit of approximately $44.1 million and recurring losses from operations. The Company also had negative working capital of approximately $6.9 million and debt with maturities in the year ended December 31, 2013 in the amount of approximately $2.8 million as of March 31, 2013. The Company intends to fund operations through raising additional capital through debt financing and equity issuances, increased sales, increased collection activity on past due other receivable balances and reduced expenses, which may be insufficient to fund its capital expenditures, working capital or other cash requirements for the year ending December 31, 2013. The Company is in negotiations with current debt holders to restructure and extend payment terms of the existing short term debt.The Company is seeking additional funds to finance its immediate and long-term operations. The successful outcome of future financing activities cannot be determined at this time and there is no assurance that if achieved, the Company will have sufficient funds to execute its intended business plan or generate positive operating results. These factors, among others, raise substantial doubt about the Company's ability to continue as a going concern. The accompanying consolidated financial statements do not include any adjustments related to recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might result should the Company be unable to continue as a going concern. In response to these financial issues, management has taken the following actions: · The Company is seeking to renegotiate existing debt. · The Company is seeking investment capital. · The Company is aggressively increasing collection activity on past due other receivable balances. 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The summary of significant accounting policies presented below is designed to assist in understanding the Company's consolidated financial statements. Such financial statements and accompanying notes are the representations of the Company's management, which is responsible for their integrity and objectivity. These accounting policies conform to accounting principles generally accepted in the United States (“U.S. GAAP”) in all material respects, and have been consistently applied in preparing the accompanying consolidated financial statements. - 6 - Table of Contents Principles of Consolidation The consolidated financial statements include the accounts of the Company and its subsidiaries. All significant inter-company accounts and transactions have been eliminated. Use of Estimates The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts in the financial statements and accompanying notes. Significant estimates and assumptions involved include the collectability of accounts receivable, accounting for stock based compensation and other stock based payments, convertible debt issuances, the valuation of the deferred tax asset, inventory, warrant liability and long-lived assets valuation (including goodwill).Actual results could materially differ from these estimates. Risks and Uncertainties The Company operates in a highly competitive industry that is subject to intense competition. The Company faces risks and uncertainties relating to its ability to successfully implement its business strategy. Among other things, these risks include the ability to develop and sustain revenue growth; managing and expanding operations; competition; attracting, retaining and motivating qualified personnel; maintaining and developing new strategic relationships; and the ability to anticipate and adapt to the changing markets and any changes in government regulations. As a result, the Company may be subject to the risk of delays in obtaining (or failing to obtain) regulatory clearance and other uncertainties, including financial, operational, technological, regulatory and other risks associated with an emerging business, including the risk of business failure. The Company's pharmacies are subject to licensing and regulation by the health, sanitation, safety, building and fire agencies in the state or municipality where located. Difficulties or failures in obtaining or maintaining the required licensing and/or approvals could prevent the continued operations of such pharmacies. Management believes that the Company is operating in compliance with all applicable laws and regulations. Stock-based Compensation The Company issues options and restricted shares of common stock to employees and consultants.Stock option and restricted share awards are granted at the fair market value of the Company's common stock on the date of grant. The Company applies the fair value recognition provisions of ASC 718 “Compensation – Stock Compensation,” for stock compensation transactions.This requires companies to measure and recognize compensation expense for all share-based payments at fair value. The total applicable compensation cost is amortized on a straight-line basis over the requisite service period, which is generally the vesting period. For the three months ended March 31, 2013 and 2012, the Company recognized $203,780 and $88,511, respectively, in compensation expense which is included in selling, general and administrative expenses in the accompanying consolidated statements of operations. Fair Values of Financial Instruments Management believes that the carrying amounts of the Company's financial instruments, consisting primarily of cash, accounts receivable, accounts payable and accrued expenses approximated their fair values at March 31, 2013 and December 31, 2012, due to their short-term nature. - 7 - Table of Contents The Company measures certain financial liabilities (warrant liability) at fair value on a recurring basis. The Company follows a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets and liabilities (Level 1) and the lowest priority to measurements involving significant unobservable inputs (Level 3). The three levels of the fair value hierarchy are as follows: Level 1 Measurements are quoted prices (unadjusted) in active markets for identical assets or liabilities that the company has the ability to access at the measurement date. Level 2 Measurements are inputs other than quoted prices included in Level 1 that are observable either directly or indirectly. Level 3Measurements are unobservable inputs. The fair value of the warrant liability of $586,059 as on March 31, 2013 and $274,605 as of December 31, 2012, respectively, was measured using Level 3 measurements. Management also believes that the March 31, 2013 and December 31, 2012 interest rates associated with the notes payable approximates the market interest rates for these types of debt instruments and as such, the carrying amount of the notes payable approximates their fair value. Common Stock Warrant Liability The Company accounts for its common stock warrants under ASC 480, “Distinguishing Liabilities from Equity,” which requires any financial instrument, other than an outstanding share, that, at inception, embodies an obligation to repurchase the issuer’s equity shares, or is indexed to such and obligation, and it requires or may require the issuer to settle the obligation by transferring assets, would qualify for classification as a liability. The guidance required the Company’s outstanding warrants from convertible debenture private placements in the three months ended March 31, 2013 and in the years ended December 31, 2012 and 2011 to be classified as liabilities and to be fair valued at each reporting period, with the changes in fair value recognized as a change in fair value of warranty liability in the Company’s consolidated statements of operations.Specifically, the warrants issued in connection with convertible debenture private placements in during the fiscal year 2012 and 2011 andwarrants issued in connection with common stock private placements during the three months ended March 31, 2013, grant the warrant holder certain anti-dilution protection which provide exercise price adjustments in the event that any common stock or common stock equivalents are issued at an effective price per share that is less than the exercise price per share.Upon exercise or expiration of the warrant, the fair value of the warrant at that time will be reclassified to equity from a liability.The following table is a summary of the warrant liability activity measured at fair value using Level 3 inputs: Warrant Liability Balance at December 31, 2012 $ Granted Cancelled, forfeited or expired Change in fair value of common stock warrants Balance at March 31, 2013 (unaudited) $ - 8 - Table of Contents Forward contracts As part of the 2013 private placement of common stock, the Company also agreed that the 38,462 shares of common stock included in the units is subject to increase and the $0.65 per share value is subject to decrease, in each case based on the level of the Company’s consolidated net revenues that are derived during our 2013 fiscal year (the “Make-Whole Adjustments”) (see Note 4 Common Stock for further details).The Company separately valued the forward contracts using Level 3 inputs.The fair value of the forward contracts of $184,696 was recorded as a liability and is included in accounts payable and accrued expenses on the Consolidated Balance Sheet as of March 31, 2013. The total change in fair value during the three months ended March 31, 2013 was $62,214. Reclassification Certain prior year amounts have been reclassified to conform to the 2013 financial statements presentation. The reclassification did not affect net loss attributable to the Company, cash flows, assets, liabilities or equity for the years presented. 3.NOTES PAYABLE AND UNSECURED CONVERTIBLE DEBENTURES The table below summarizes the Company’s notes payable and unsecured convertible debentures as of March 31, 2013. Related Party Unrelated Total Secured debt $ - $ $ Revolving credit facilities - Other notes and debt - Total notes payable $ $ $ Unsecured convertible debentures, net of discount $ $ $ Total debt, net $ $ $ Unsecured Debt 2010 Issuances In April 2010, we entered into a secured loan agreement with an accredited investor in a private placement. Under the terms of this agreement, the Company received a loan of $250,000 at an interest rate of 12% per annum, with interest payable in advance with the principal due in April 2011 at maturity.In June 2011, the outstanding principal loan balance of $250,000 was converted into a 16.0% senior convertible debenture through a private placement for an aggregate principal amount of $250,000, which matured in June 2012. A consent and waiver was obtained from the majority of the Series A Preferred holders and a waiver was obtained from a majority of the Series B Preferred holders, as required in the certificate of designation. The debentures are convertible into shares of the Company’s common stock at an initial conversion price of $1.26 per share for a total of 198,413 common shares on an as converted basis, subject to adjustment for stock dividends, stock splits and related distributions. In June 2012, the agreement was amended and the maturity date of the debenture was extended to June 22, 2013.In September 2012, the investor consented to a partial anti-dilution adjustment in conversion price per share to $0.90 per share in the event of the minimum offering being achieved in a private placement of common stock and warrants.In February 2013, the minimum offering was achieved resulting in an adjusted conversion price of $0.90 per share for a total of 277,778 common shares on an as converted basis, subject to adjustment for stock dividends, stock splits and related distributions (see Note 4 for further details). As part of the private placement, the investor received a warrant to purchase 238,095 shares of the Company’s common stock.The warrant is exercisable for a period of three years from the date of issuance at an initial exercise price of $1.512, subject to adjustment for stock dividends, stock splits and related distributions.The investor may exercise the warrant on a cashless basis if the shares of common stock underlying the warrant are not then registered pursuant to an effective registration statement.The outstanding warrants are subject to certain anti-dilution protection clauses which provide exercise price adjustments in the event that any common stock or common stock equivalents are issued at an effective price per share that is less than the exercise price per share.Accordingly, the fair value of the stock warrants is classified as a warrant liability on the accompanying consolidated balance sheets as of December 31, 2012 and 2011.As part of the June 2012 amendment, the exercise period of the warrants was extended from three years to five years. - 9 - Table of Contents The Company separately valued the embedded beneficial conversion feature present in convertible securities as the difference, as of the commitment date, between the effective conversion price of the convertible security and the fair value of the common stock underlying the convertible security. The embedded beneficial conversion feature was valued at $50,448 separately, and was recognized by allocating to additional paid-in capital and discount on debt. The total gross discount on the debenture issuance was $152,483, which will be amortized on a straight line basis over the twelve (12) month term of the loan. The effective interest rate on the debenture was calculated as 79.6%. There are no financial covenants that the Company is required to maintain. In July 2010, we completed a sale in a private placement to an accredited, related party investor affiliated with Mosaic Private Equity Fund (U.S.), L.P. (“MPE”), Mosaic Financial Services, LLC (“MFS”) and Mosaic Private Equity (III), Ltd., (“MPE III”), (collectively “Mosaic”), a related party (see Note 7 for further details), for a 10.0% convertible debenture for an aggregate principal amount of $500,000 (before deducting expenses and fees related to the private placement) due in July 2012.A consent and waiver was obtained from the majority of the Series A and C Preferred holders and a waiver was obtained from a majority of the Series B Preferred holders, as required in the certificate of designation. The debentures are convertible into shares of the Company’s Series A Preferred at an initial conversion price of $1,000 per share and subject to adjustments, and each share of Series A Preferred is convertible into 695 shares of the Company’s common stock for a total of 347,500 common shares on an as converted basis.Interest on the note is payable quarterly and is calculated based on the higher of the average stock price for the five (5) prior trading days or $1.80 per common share.In July 2012, the Company entered into an Amendment to the debenture agreement, in which the term of the loan was modified and extended for a period of one year by mutual consent.As consideration for the extension, the interest rate for the debenture was increased from 10.0% to 16.0%.In September 2012, the holders of a majority of the Series A and C Preferred stock consented to a partial anti-dilution adjustment in conversion price per share to $0.90 per share in the event of the minimum offering being achieved in a private placement of common stock and warrants.In February 2013, the minimum offering was achieved resulting in an adjusted conversion price of $0.90 per share for a total of 555,556 common shares on an as converted basis, subject to adjustment for stock dividends, stock splits and related distributions (see Note 4 for further details). The Company separately valued the embedded beneficial conversion feature present in convertible securities as the difference, as of the commitment date, between the effective conversion price of the convertible security and the fair value of the common stock underlying the convertible security. The embedded beneficial conversion feature was valued at $93,750 separately, and was recognized by allocating to additional paid-in capital and discount on debt. There are no financial covenants that the Company is required to maintain. In December 2010, the Company completed a sale in a private placement to an accredited investor for a 12.5% senior convertible debenture for an aggregate principal amount of $300,000 (before deducting expenses and fees related to the private placement) with periodic redemptions of $150,000 due in December 2011 and March 2012, plus any unpaid interest. The Company has the option to pay all or part of the December 2011 periodic redemptions with shares of the Company’s common stock, subject to certain Equity Conditions, as defined in the loan agreement.These Equity Conditions include, among others, the Company’s compliance with honoring all conversions and redemptions, payment of all liquidated damages of the debenture, an effective registration to allow for resale of the common shares and the ability to resell such common pursuant to Rule 144.A consent and waiver was obtained from the majority of the Series A Preferred holders and a waiver was obtained from a majority of the Series B Preferred holders as required in the certificate of designation. The debentures are convertible into shares of the Company’s common stock at an initial conversion price of $1.44 per share for a total of 208,334 common shares on an as converted basis, subject to adjustment. As part of the private placement, the investor received a warrant to purchase 250,000 shares of the Company’s common stock.The warrant is exercisable for a period of three years from the date of issuance at an initial exercise price of $1.73, subject to adjustment.The investor may exercise the warrant on a cashless basis if the shares of common stock underlying the warrant are not then registered pursuant to an effective registration statement.The outstanding warrants are subject certain anti-dilution protection clauses which provide exercise price adjustments in the event that any common stock or common stock equivalents are issued at an effective price per share that is less than the exercise price per share.Accordingly, the stock warrants were classified as a warrant liability. - 10 - Table of Contents The Company separately valued the embedded beneficial conversion feature present in convertible securities as the difference, as of the commitment date, between the amount allocated to the convertible debenture and the fair value of the common stock underlying the convertible security. The embedded beneficial conversion feature was valued at $52,014 separately, and was recognized by allocating to additional paid-in capital and discount on debt. The total gross discount on the debenture issuance was $190,277, which will be amortized on a straight line basis over the fifteen (15) month term of the loan.The effective interest rate on the loan was calculated as 68.4%. There are no financial covenants that the Company is required to maintain. 2011 Issuances In May 2011, the existing $300,000 convertible debenture and related warrants were cancelled and exchanged for a 16.0% senior convertible debenture due December 1, 2012 in a private placement. Interest expense for the year ended December 31, 2011 was $57,441 which is comprised of $9,247 in cash interest at the stated rate, $37,555 in amortization of discount and $10,639 in amortization of debt issuance cost.As a result of the transaction, the Company recognized a loss on extinguishment of debt of $16,923. During the year ended December 31, 2011, the Company completed sales through private placements to accredited investors of 16.0% senior convertible debentures for an aggregate principal amount of $1,865,384 (before deducting expenses and fees related to the private placements). The proceeds from the private placements included the cancellation of a $300,000 convertible debenture and related warrants resulting in cash gross proceeds of an aggregate of $1,565,384 from these private placements. The Company incurred an aggregate total of $222,543 in cash fees and expenses related to the private placements resulting in cash net proceeds of an aggregate of $1,342,841 from the private placements. The debentures are convertible into shares of the Company’s common stock at an initial conversion price of $1.26 per share for an aggregate total of 1,480,469 common shares on an as converted basis, subject to adjustment.A consent and waiver was obtained from the majority of the Series A and C Preferred holders and a waiver was obtained from a majority of the Series B Preferred holders as required in the certificate of designation.From September 2012 through February 2013, all of the investors in 2011 private placements consented to a partial anti-dilution adjustment in conversion price per share to $0.90 per share in the event of the minimum offering being achieved in a private placement of common stock and warrants.In February 2013, the minimum offering was achieved resulting in an adjusted conversion price of $0.90 per share for a total of 2,072,654 common shares on an as converted basis, subject to adjustment for stock dividends, stock splits and related distributions (see Note 4 for further details). The debenture maturity dates range from December 2012 to May 2013 with two periodic redemptions of twenty-five percent (25%) of the original principal amount, plus any unpaid interest and a final redemption of fifty percent (50%) of the original principal amount plus any unpaid interest due at maturity. The Company has the option to pay all or part of the initial twenty-five percent (25%) redemption amount due with shares of the Company’s common stock, subject to certain Equity Conditions, as defined in the loan agreement.These Equity Conditions include, among others, the Company’s compliance with honoring all conversions and redemptions, payment of all liquidated damages of the debenture, an effective registration to allow for resale of the common shares and the ability to resell such common pursuant to Rule 144. In June and July 2012, six debenture holders entered into amendment agreements to extend the periodic redemption dates and maturity dates for an aggregate of $665,384 in debentures by one year.The Company evaluated the modifications by computing the discounted cash flows of the existing loan and comparing them to the discounted cash flows of the changed loan.If the difference in the present value between the existing loan and the changed loan was 10% or greater, then the loan is substantially different which requires extinguishment accounting treatment. As a result of the modification of the debenture terms, the Company recognized a loss on extinguishment of debt of $75,585 related to the June and July 2012 amendments. In September 2012, a holder of three debentures entered into an amendment agreement to extend the periodic redemption dates and maturity dates of an aggregate total of $700,000 in debentures. The extended periodic redemptions of $175,000 are due in June 2013 and September 2013 with $350,000 plus any accrued interest is due at maturity on December 1, 2013. As a result of the modification of the debenture terms, the Company recognized a loss on extinguishment of debt of $14,620. - 11 - Table of Contents Due to our current financial condition, we did not make the periodic redemption payments of $125,000 due on June 1, 2012 and September 1, 2012 and the final payment due of $250,000 on or before December 1, 2012 to three convertible debenture holders that did not extend. Upon default, amounts owed become immediatelypayable to the debenture holder upon issuance of a notice of default. None of the debenture holders have issued a notice of default relating to our failure to make the periodic redemption payments on June 1, 2012 or September 1, 2012 or the final payment of $250,000 due on December 1, 2012 under the debenture agreement. Amounts are listed as current at March 31, 2013 and December 31, 2012. The table below summarizes the debenture obligations related to the 2011 private placements as of March 31, 2013: Debenture Maturity Date Periodic Redemption Dates Principal Amount Periodic Redemption Amounts Due at Maturity December 2012 June 2012 September 2012 $ $ $ December 2013 June 2013 September 2013 January 2014 July 2013 October 2013 May 2014 November 2013 February 2014 $ $ $ As part of the 2011 private placements, the investors received warrants to purchase an aggregate of 1,776,560 shares of the Company’s common stock.The warrants are exercisable for a period of three years from the date of issuance at an initial exercise price of $1.512, subject to adjustment.The investor may exercise the warrant on a cashless basis if the shares of common stock underlying the warrant are not then registered pursuant to an effective registration statement.The outstanding warrants are subject certain anti-dilution protection clauses which provide exercise price adjustments in the event that any common stock or common stock equivalents are issued at an effective price per share that is less than the exercise price per share.Accordingly, the fair value of the stock warrants is classified as a warrant liability on the accompanying consolidated balance sheets as of December 31, 2012 and 2011.As part of the June, July, and September amendments, the exercise period of warrants to purchase an aggregate of 1,300,368 shares of the Company’s common stock was increased from three years to five years. The Company recorded the transactions by first allocating the fair value of the warrants of $537,154 to warrant liability and discount on debt (see Note 5 Stock Warrants for further details). The Company then separately valued the embedded beneficial conversion feature present in convertible securities as the difference, as of the commitment date, between the amount allocated to the convertible debenture and the fair value of the common stock underlying the convertible security. The embedded beneficial conversion feature was valued at $287,429 separately, and was recognized by allocating to additional paid-in capital and discount on debt. The total gross discount on the debenture issuance was $824,584, which will be amortized on a straight line basis over the respective term of the debentures.The weighted average effective interest rate was calculated as 55.0%. There are no financial covenants that the Company is required to maintain. As a result of the June, July and September modifications, the Company recorded the transactions by first allocating the fair value of the warrants of $396,186 to warrant liability and discount on debt (see Note 5 Stock Warrants for further details). The Company then separately determined if an embedded beneficial conversion feature was present by comparing the difference, as of the commitment date, between the amount allocated to the convertible debenture and the fair value of the common stock underlying the convertible security which did not result in a beneficial conversion feature.The gross discount on the debentures of $396,186 will be amortized over the respective term of the debentures.The new weighted average effective interest rate was calculated as 47.3%. There are no financial covenants that the Company is required to maintain. - 12 - Table of Contents 2012 Issuances In January 2012, the Company completed a sale in a private placement to an accredited investor for a 16.0% senior convertible debenture due May 30, 2012 for an aggregate principal amount of $50,400 (before deducting expenses and fees related to the private placement) with periodic redemptions of $12,600 due in November 2012 and February 2013, plus any unpaid interest. The Company has the option to pay all or part of the November 2012 periodic redemptions with shares of the Company’s common stock, subject to certain Equity Conditions, as defined in the loan agreement.These Equity Conditions include, among others, the Company’s compliance with honoring all conversions and redemptions, payment of all liquidated damages of the debenture, an effective registration to allow for resale of the common shares and the ability to resell such common pursuant to Rule 144.A consent and waiver was obtained from the majority of the Series A Preferred holders and a waiver was obtained from a majority of the Series B Preferred holders as required in the certificate of designation. The debentures are convertible into shares of the Company’s common stock at an initial conversion price of $1.26 per share for a total of 40,000 common shares on an as converted basis, subject to adjustment.In June 2012, the Company entered into an amendment of the convertible debenture agreement, in which the term of the loan was modified and extended by one year.In September 2012, the investor consented to a partial anti-dilution adjustment in conversion price per share to $0.90 per share in the event of the minimum offering being achieved in a private placement of common stock and warrants.In February 2013, the minimum offering was achieved resulting in an adjusted conversion price of $0.90 per share for a total of 56,000 common shares on an as converted basis, subject to adjustment for stock dividends, stock splits and related distributions (see Note 4 for further details). As part of the private placement, the investor received a warrant to purchase 48,000 shares of the Company’s common stock.The warrant is exercisable for a period of three years from the date of issuance at an initial exercise price of $1.512, subject to adjustment.The investor may exercise the warrant on a cashless basis if the shares of common stock underlying the warrant are not then registered pursuant to an effective registration statement.The outstanding warrants are subject certain anti-dilution protection clauses which provide exercise price adjustments in the event that any common stock or common stock equivalents are issued at an effective price per share that is less than the exercise price per share.Accordingly, the stock warrants are classified as a warrant liability on the accompanying consolidated balance sheet as of March 31, 2013 and December 31, 2012.As part of the June 2012 amendment, the Company extended the exercise term of the warrants to five years. The gross discount on the debenture issuance was $6,741, which is amortized on a straight line basis over the seventeen (17) month term of the loan. The effective interest rate on the debenture was initially calculated as 25.5%.As of result of the modification of the terms of the debenture, a new effective interest rate was calculated as 21.6%.There are no financial covenants that the Company is required to maintain. In July 2012, the Company completed a sale in a private placement to an accredited investor for a 16.0% senior convertible debenture for an aggregate principal amount of $300,000 (before deducting expenses and fees related to the private placement) due in December 2013 with periodic redemptions of $75,000 due in June 2013 and September 2013, plus any unpaid interest. The Company has the option to pay all or part of the June 2013 periodic redemptions with shares of the Company’s common stock, subject to certain Equity Conditions, as defined in the loan agreement.These Equity Conditions include, among others, the Company’s compliance with honoring all conversions and redemptions, payment of all liquidated damages of the debenture, an effective registration to allow for resale of the common shares and the ability to resell such common pursuant to Rule 144.A consent and waiver was obtained from the majority of the Series A and C Preferred holders and a waiver was obtained from a majority of the Series B Preferred holders as required in the certificate of designation. The debentures are convertible into shares of the Company’s common stock at an initial conversion price of $1.26 per share for a total of 238,096 common shares on an as converted basis, subject to adjustment.In September 2012 and February 2013, the investor consented to a partial anti-dilution adjustment in conversion price per share to $0.90 per share in the event of the minimum offering being achieved in a private placement of common stock and warrants.In February 2013, the minimum offering was achieved resulting in an adjusted conversion price of $0.90 per share for a total of 333,334 common shares on an as converted basis, subject to adjustment for stock dividends, stock splits and related distributions (see Note 4 for further details). - 13 - Table of Contents As part of the private placement, the investor received a warrant to purchase 285,716 shares of the Company’s common stock.The warrant is exercisable for a period of five years from the date of issuance at an initial exercise price of $1.512, subject to adjustment.The investor may exercise the warrant on a cashless basis if the shares of common stock underlying the warrant are not then registered pursuant to an effective registration statement.The outstanding warrants are subject certain anti-dilution protection clauses which provide exercise price adjustments in the event that any common stock or common stock equivalents are issued at an effective price per share that is less than the exercise price per share. Accordingly, the stock warrants are classified as a warrant liability on the accompanying consolidated balance sheet as of March 31, 2013 and December 31, 2012. The gross discount on the debenture issuance was $108,838, which will be amortized on a straight line basis over the seventeen (17) month term of the loan.The effective interest rate on the debenture was calculated as 52.8%. There are no financial covenants that the Company is required to maintain. The table below summarizes unsecured convertible debentures and related debt discounts as of March 31, 2013: Related Party Unrelated Total Current $ $ $ Non-current Total $ $ $ Less unamortized debt discount ) ) ) $ $ $ The carrying value of the unsecured debentures is presented, net of total unamortized discount of $288,616 as of March 31, 2013.Amortization of the debt discount was recorded as interest expense which is calculated on a straight line basis over the life of loan, which approximates the effective interest method. Interest expense related to the unsecured convertible debentures for the three months ended March 31, 2013 and 2012 was $217,858 and $333,165, respectively. As of January 25, 2013, all of the convertible debenture holders consented to the acceptance of a partial ratchet anti dilution adjustment of $0.90 per common share.In February 2013, the Company achieved the minimum offering required in the private placement resulting in increase of an aggregate of 990,844 common shares upon conversion of all convertible notes. Secured Debt In September 2010, the Company entered into a secured loan agreement with our primary wholesaler. Under the terms of this agreement, the Company received a two (2) year loan of $400,000 with an adjustable interest rate of prime plus 3.00% per annum, with interest payable monthly. Monthly payment requirements are $5,000 per month for eight consecutive months, followed by eight consecutive monthly principal reductions of $10,000, followed by seven consecutive monthly principal reductions of $15,000, with remaining principal and interest due September 1, 2012. The proceeds from the note were simultaneously exchanged for $400,000 in outstanding vendor invoices. The note is secured by all of the assets of the Company and its subsidiaries through UCC-1 filings. In February 2013, the Company entered into a secured loan agreement with our primary wholesaler. Under the terms of this agreement, the Company received a one (1) year loan of $3,828,527 with an interest rate of 6.25% per annum, with interest payable monthly. Monthly payment requirements are $27,000 per month for four consecutive months, followed by four consecutive monthly principal reductions of $37,000, followed by three consecutive monthly principal reductions of $42,000, with remaining principal and interest due February 1, 2014. The proceeds from the note were simultaneously exchanged for $3,534,793 in outstanding vendor invoices and $293,734 in a secured note payable with the same primary wholesaler. The note is secured by all of the assets of the Company and its subsidiaries through UCC-1 filings. As of March 31, 2013, the outstanding principal balance on the note was $3,821,896. - 14 - Table of Contents Revolving Credit Facilities Brockington Securities, Inc. - Revolver In March 2009, the Company entered into a Revolving Line of Credit Agreement with Brockington Securities Inc., a related party, for a credit limit of $300,000 with a term of one year bearing interest of 12.0% per annum. Under the terms of the agreement, the Company could request for advance from time to time, provided, however, any requested advance will not, when added to the outstanding principal advanced of all previous advances, exceed the credit limit. The Company could repay accrued interest and principal at any time, however no partial repayment would relieve the Company of the obligation of the entire unpaid principal together with any accrued interest and other unpaid charges.There are no financial covenants that the Company is required to maintain. The agreement has been subsequently extended. The latest extension occurred in July 2012, pursuant to a Modification and Extension Agreement to the Revolving Line of Credit Agreement dated March 10, 2009, in which the term of the loan was modified and the maturity date of the loan was extended to June 30, 2014 by mutual consent.All additional terms of the loan remain unchanged and the Company was not in violation of any provisions of the loan agreement. In November 2012, the Modification Agreement to the Revolving Line of Credit Agreement dated March 10, 2009, in which the credit limit was modified and increased from $300,000 to $500,000. As of March 31, 2013, the outstanding balance on the revolver was $453,000 with remaining availability of $47,000. Other Notes and Debt TPG, L.L.C. Agreement On December 15, 2006, the Company entered into a Share Purchase Agreement (the “Share Agreement”) with TPG pursuant to which the Company purchased 49 shares of common stock of API for 50,000 shares of common stock of the Company and a $460,000 note payable.The note is payable in $5,000 monthly installments through November 2007 and $15,000 monthly installments with the remaining balance due at maturity, February 15, 2009.The note is secured by a security interest in the 49 shares of API common stock. In January 2011, the parties entered into a second amendment to the Share Agreement between Assured Pharmacy, Inc. (“Buyer”) and TPG, LLC (“Seller”).The maturity date of the note was extended from February 2009 to July 2012 and all prior defaults, late fees or other claims for obligations of Buyer that may have accrued have been waived.As part of the amendment, the Company also agreed to an exclusive venue specified by Seller for any and all disputes arising out of or relating to this second amendment. In June 2012, the parties entered into a third amendment to the Share Agreement between Assured Pharmacy, Inc. (“Buyer”) and TPG, LLC (“Seller”).The maturity date of the note was extended from July 2012 to July 2013 and all prior defaults, late fees or other claims for obligations of Buyer that may have accrued have been waived. The outstanding balance of $205,000 together with accrued interest at the rate of prime plus 2% per annum commencing from December 15, 2006, is payable as follows: (a) Twelve (12) consecutive monthly installments of $10,000 on or before the 15th of each month commencing in July 2012 through June 2013. (b) Remaining balance, including all interest due, payable on or before July 15, 2013. - 15 - Table of Contents As of March 31, 2013, the outstanding principal balance on the loan was $242,872. Due to our current financial condition, we did not make the monthly installment payments of $10,000 due on September 15, 2012 through March 15, 2013 and may be unable to make the $213,091 payment due to TPG which includes principal and interest on or before July 15, 2013.If we remain unable to fulfill our obligations to TPG under the Share Agreement, we will attempt to restructure and extend the terms of payments due to TPG, but can provide no assurance we will be able to do so on acceptable terms or even at all.TPG has not issued a notice of default relating to our failure to make the monthly installment payments of $10,000 due required under the Purchase Agreement. Other Agreements and Obligations Primary Drug Wholesaler Security Interest As part of our vendor terms and conditions with our primary drug wholesaler, our outstanding trade account balance is secured by all of the assets of the Company and it’s subsidiaries through UCC-1 Lien filings.The Company’s outstanding trade accounts payable balance with our wholesaler as of March 31, 2013 and December 31, 2012 was approximately $0 and $3.6 million, respectively. 4.EQUITY TRANSACTIONS Preferred Stock Series – A, B & C The Company has authorized 5,000,000 shares of preferred stock, with 2,830 shares designated to Series A Preferred and 7,745 shares designated to Series B Preferred and 813 shares designated to Series C Preferred. The Series A Preferred and Series C Preferred rank senior to the Series B Preferred which ranks senior to the Company’s common stock with respect to the payment of any dividends and amounts upon liquidation or dissolution. Except as required by law, the shares of preferred stock shall be voted together with the shares of common stock and not as a separate class.In addition, so long as 35% of the aggregate amount of the shares of Series A Preferred and Series C Preferred are outstanding, the holders of the outstanding shares voting together as a separate class are entitled to elect up to four directors to the Board and separately vote on a number of defined material actions typically requiring Board approval. Respectively, holders of shares of Series A, B and C Preferred have anti-dilution protections for sale of stock below conversion rate and stock splits and other similar pro rata events. Preferred Stock Private Placements In June 2009, in a private placement pursuant to the Purchase Agreement dated February 9, 2009, with Mosaic Private Equity Fund (U.S.), L.P. (“MPE”), Mosaic Financial Services, LLC (“MFS”) and Mosaic Private Equity (III), Ltd., (“MPE III”), (collectively “Mosaic”), a related party (see Note 7 for further details), the Company agreed to sell 1,330 shares of its Series A Preferred and common stock purchase warrants to purchase an aggregate of 1,083,334 shares of its common stock for an aggregate purchase price of $1.3 million, of which $750,000 was paid by the cancellation of secured indebtedness of the Company owed to MFS, with the remaining $580,000 to be paid in cash. In February and March 2013, the Company issued a total of 60 shares of Series A Preferred at $1,000 per share for a total of $60,000 to Mosaic under the existing 2009 Securities Purchase agreement. The Company has issued a total of 559 shares of Series A Preferred for $558,500 under the 2009 Securities Purchase agreement. The net proceeds of the sales were used for general working capital purposes.Each share of Series A Preferred was initially convertible into 695 shares of common stock, but was subsequently adjusted in February 2013 to 900 shares of common stock.As of March 31, 2013, no shares of Series A Preferred have been converted into common stock. In May 2010, we filed a Certificate of Designation to designate 813 shares of the Company’s preferred stock in Series C Preferred. The rights of the Series C Preferred are identical to Series A Preferred and each share of Series C Preferred was initially convertible into 556 shares of the Company’s common stock.Subsequently, the Company issued 813 shares of the Company’s Series C Preferred at a price of $1,000 per share to an existing vendor. - 16 - Table of Contents In February 2013, each share of Series A, B and C Preferred became convertible into 900 shares of the Company’s common stock as a result of the agreed upon partial ratchet anti-dilution adjustment relating to the January 2013 private placement of common stock. The table below summarizes the Company’s outstanding convertible preferred stock as March 31, 2013 and December 31, 2012: March31, 2013 December 31, 2012 (unaudited) Convertible Preferred Stock Number of Preferred Shares Number of Common Shares if Converted Weighted Average Conversion Price Number of Preferred Shares Number of Common Shares if Converted Weighted Average Conversion Price Series A Preferred $ $ Series B Preferred $ $ Series C Preferred $ $ Total $ $ Common Stock In May 2012, the Company’s Board of Directors (“the Board”) and a majority of the Company’s shareholders approved an amended and restated articles of incorporation effectuating an increase in the number of authorized common shares of the Company from 16,666,667 to 35,000,000.As required, a consent and waiver was obtained from the majority of the Series A and Series C Preferred holders in accordance with the certificate of designation. In January 2013, we initiated a securities offering through a private placement for a minimum of 10 units of securities for a minimum of $250,000 and a maximum of 80 units for a maximum of $2,000,000 (subject to increase as much as 100 units for $2,500,000 to coverover-allotments, if any).Each unit consists of (a) 38,462 shares of common stock, valued at $0.65 for $25,000 and (b) 38,462 warrants with an initial exercise price of $0.90 per share.If the maximum offering of 80 units is sold, Assured will issue an aggregate of 3,076,960 shares of common stock and 3,076,960 warrants in such units.The Company shall pay the placement agent cash commissions equal to 10% of the gross proceeds received by the Company in this offering and three year warrants to purchase that number of shares of common stock equal to 10% of the aggregate number of shares of common stock and warrant shares included in the units sold in the offering (615,392 shares if all 80 units are sold and 769,240 shares if the over-allotment is exercised in full). The outstanding common stock related to the private placement is subject certain anti-dilution protection clauses which provide exercise price adjustments in the event that any common stock or common stock equivalents are issued at an effective price per share that is less than the exercise price per share.The Company has also agreed that the 38,462 shares of common stock and the 38,462 warrants included in the units are subject to increase, and the $0.65 per share value and the $0.90 warrant exercise prices are subject to decrease, in each case based on the level of the Company’s consolidated net revenues that are derived during our 2013 fiscal year (the “Make-Whole Adjustments”).Such Make-Whole Adjustments are as follows: Share Price Warrant Exercise Price Adjusted Shares per Unit Adjusted Warrants per Unit Consolidated 2013 Revenues None None $21,850,000 or above From $20,700,000 to $21,849,999 From $19,550,000 to $20,699,999 From $18,400,000 to $19,549,999 From $17,250,000 to $18,399,999 Less than $17,250,000 - 17 - Table of Contents Each warrant has a term of three years and may be exercised at an initial exercise price of $0.90 per warrant share; which exercise price is, in addition to the potential Make-Whole Adjustment, subject to certain weighted average and other anti-dilution adjustments as provided in the form of warrant.The warrants may only be exercised for cash.However, as provided in the Registration Rights Agreement, after a date which shall be 180 days following the Final Closing Date, there will be a cashless exercise option available to the warrant holders at any time during which a registration statement providing for the resale of the warrant shares is not effective, unless the warrant shares may then be freely tradable without limitation pursuant to an exemption from the registration requirements under the Securities Act. A consent and waiver was obtained from the majority of the Series A and C preferred holders and a waiver was obtained from a majority of the Series B preferred holders as required in the certificate of designation and a waiver was obtained from all convertible debenture holders that were required.As part of the waiver, the Series A, B, and C preferred holders and 100 percent of the applicable convertible debenture holders agreed to waive anti-dilution adjustments which the consenting holder may be entitled under their respective agreements and accept a partial ratchet anti-dilution adjustment with a decrease in the conversion price of $0.90 per share of the Company securities for this private placement if the minimum unit threshold is met. In February 2013, the Company completed sales in a private placement to accredited investors for twenty-four (24) common stock units for a total of 923,088 shares of common stock at an aggregate purchase price of $600,000 (before deducting expenses and fees related to the private placement).The Company paid cash fees of $18,000 to the placement agent and is also obligated to issue 27,693 warrants with an exercise price of $0.90 and 27,693 warrants with an exercise price of $0.65 to the placement agent per the agreement.The net proceeds of the private placement were used to pay down our outstanding balance with our primary wholesaler.As part of the private placement, the investors also received warrants to purchase an aggregate of 923,088 shares of the Company’s common stock. Stock Warrants In connection with the issuance of shares of Series A Preferred to Mosaic in 2009, the Company also issued warrants to purchase shares of common stock. The holder has the right to purchase up to 1,083,334 shares of our common stock at an exercise price equal to $0.09 per share, subject to certain adjustments for stock splits and other similar pro rata events.The warrants may be exercised on a cashless basis at any time until June 30, 2019.As of March 31, 2013, no warrants have been exercised. The gross value of the warrants was determined using the Black-Scholes option pricing model using the following assumptions on the issuance date: expected stock price volatility of 441.2%, risk free rate of return of 3.5%; dividend yield of 0%, and a ten (10) year term.The net value of the warrant was recorded based on its relative value of $420,487, net of related offering costs on a pro rata basis for all shares involved. As part of the private placements of convertible debentures and conversion of the 2010 secured debtin 2011, the investors received warrants to purchase an aggregate total of 2,014,655 shares of the Company’s common stock (see Note 3 for further details).The warrants are exercisable for a period of three years from the date of issuance at an initial exercise price of $1.512, subject to adjustment.The estimated fair value of these warrants was determined to be $639,189 using the Lattice stock option pricing model on the issuance date, assuming that there will be no dividends, using the applicable exercisable periods, a risk-free interest rate range of (0.33% - 0.93%), and an expected stock volatility range of (65.3% - 82.1%). The investor may exercise the warrant on a cashless basis if the shares of common stock underlying the warrant are not then registered pursuant to an effective registration statement.The outstanding warrants are subject certain anti-dilution protection clauses which provide exercise price adjustments in the event that any common stock or common stock equivalents are issued at an effective price per share that is less than the exercise price per share.Accordingly, the stock warrants are classified as a warrant liability on the accompanying consolidated balance sheets as of March 31, 2013 and December 31, 2012. As part of the modifications to the 2011 convertible debentures in June, July and September 2012, the exercise period of warrants to purchase an aggregate total of 1,300,368 shares of the Company’s common stock (see Note 3 for further details) were extended from three to five years from the date of issuance at an initial exercise price of $1.512, subject to adjustment. - 18 - Table of Contents As part of the private placements of convertible debentures in November 2011, the placement agents received warrants to purchase an aggregate total of 129,412 shares of the Company’s common stock (see Note 3 for further details).The warrants are exercisable for a period of three years from the date of issuance at an initial exercise price of $1.26 and $1.52 for 58,824 and 70,588 shares, respectively, subject to adjustment.The estimated fair value of these warrants was determined to be $10,755 using the Lattice stock option pricing model on the issuance date, assuming that there will be no dividends, using the applicable exercisable periods, a risk-free interest rate of 0.41%, and an expected volatility of 65.3%.The placement agent may exercise the warrant on a cashless basis if the shares of common stock underlying the warrant are not then registered pursuant to an effective registration statement.The outstanding warrants are subject certain anti-dilution protection clauses which provide exercise price adjustments in the event that any common stock or common stock equivalents are issued at an effective price per share that is less than the exercise price per share.Accordingly, the stock warrants are classified as a warrant liability on the accompanying consolidated balance sheets as of March 31, 2013 and December 31, 2012. As part of the private placement of convertible debentures in January 2012, the investor received warrants to purchase a total of 48,000 shares of the Company’s common stock (see Note 3 for further details).The warrants are exercisable for a period of three years from the date of issuance at an initial exercise price of $1.512, subject to adjustment.The estimated fair value of these warrants was determined to be $6,741 using the Lattice stock option pricing model on the issuance date, assuming that there will be no dividends, using the applicable exercisable periods, a risk-free rate of return of 0.40%, and an expected stock volatility of 62.2%. As part of the June 2012 amendment to the debenture agreement, the exercise period of the warrants were extended from three years to five years.The investor may exercise the warrant on a cashless basis if the shares of common stock underlying the warrant are not then registered pursuant to an effective registration statement.The outstanding warrants are subject certain anti-dilution protection clauses which provide exercise price adjustments in the event that any common stock or common stock equivalents are issued at an effective price per share that is less than the exercise price per share.Accordingly, the stock warrants are classified as a warrant liability on the accompanying consolidated balance sheets as of March 31, 2013 and December 31, 2012. As part of the private placement of convertible debentures in July 2012, the investor received warrants to purchase a total of 285,716 shares of the Company’s common stock (see Note 3 for further details).The warrants are exercisable for a period of five years from the date of issuance at an initial exercise price of $1.512, subject to adjustment.The estimated fair value of these warrants was determined to be $108,838 using the Lattice stock option pricing model on the issuance date, assuming that there will be no dividends, using the applicable exercisable periods, a risk-free rate of return of 0.62%, and an expected stock volatility of 100.7%. The investor may exercise the warrant on a cashless basis if the shares of common stock underlying the warrant are not then registered pursuant to an effective registration statement.The outstanding warrants are subject certain anti-dilution protection clauses which provide exercise price adjustments in the event that any common stock or common stock equivalents are issued at an effective price per share that is less than the exercise price per share.Accordingly, the stock warrants are classified as a warrant liability on the accompanying consolidated balance sheets as of March 31, 2013. As part of the private placement of common stock in February 2013, the investors also received warrants to purchase an aggregate of 923,088 shares of the Company’s common stock.Each warrant has a term of three years and may be exercised at an initial exercise price of $0.90 per warrant share; which exercise price is, in addition to the potential Make-Whole Adjustment, subject to certain weighted average and other anti-dilution adjustments as provided in the form of warrant.The warrants may only be exercised for cash.However, as provided in the Registration Rights Agreement, after a date which shall be 180 days following the Final Closing Date, there will be a cashless exercise option available to the warrant holders at any time during which a registration statement providing for the resale of the warrant shares is not effective, unless the warrant shares may then be freely tradable without limitation pursuant to an exemption from the registration requirements under the Securities Act. The estimated fair value of these warrants was determined to be $178,055 using the Lattice stock option pricing model on the issuance date, assuming that there will be no dividends, using the applicable exercisable periods, a risk-free rate of return range of 0.38% - 0.40% , and an expected stock volatility rangeof 59.4% - 59.9%. The investor may exercise the warrant on a cashless basis if the shares of common stock underlying the warrant are not then registered pursuant to an effective registration statement.The outstanding warrants are subject certain anti-dilution protection clauses which provide exercise price adjustments in the event that any common stock or common stock equivalents are issued at an effective price per share that is less than the exercise price per share.Accordingly, the stock warrants are classified as a warrant liability on the accompanying consolidated balance sheets as of March 31, 2013. - 19 - Table of Contents As part of the private placement of common stock in February 2013, the placement agent received warrants to purchase an aggregate of 55,388 shares of the Company’s common stock.Each warrant has a term of five years and may be exercised at initial exercise prices of $0.65 and $0.90 per warrant share; which exercise price is, in addition to the potential Make-Whole Adjustment, subject to certain weighted average and other anti-dilution adjustments as provided in the form of warrant.The warrants may only be exercised for cash.However, as provided in the Registration Rights Agreement, after a date which shall be 180 days following the Final Closing Date, there will be a cashless exercise option available to the warrant holders at any time during which a registration statement providing for the resale of the warrant shares is not effective, unless the warrant shares may then be freely tradable without limitation pursuant to an exemption from the registration requirements under the Securities Act. The estimated fair value of these warrants was determined to be $24,435 using the Lattice stock option pricing model on the issuance date, assuming that there will be no dividends, using the applicable exercisable periods, a risk-free rate of return of 0.80%, and an expected stock volatility range of 92.4% - 92.7%. The investor may exercise the warrant on a cashless basis if the shares of common stock underlying the warrant are not then registered pursuant to an effective registration statement.The outstanding warrants are subject certain anti-dilution protection clauses which provide exercise price adjustments in the event that any common stock or common stock equivalents are issued at an effective price per share that is less than the exercise price per share.Accordingly, the stock warrants are classified as a warrant liability on the accompanying consolidated balance sheets as of March 31, 2013. Expected Stock Volatility Volatility is a measure of the tendency of investment returns to vary around a long-term average rate. Historical volatility is an appropriate starting point for setting this assumption. Companies should also consider how future experience may differ from the past. This may require using other factors to adjust historical volatility, such as implied volatility, peer-group volatility and the range and mean-reversion of volatility estimates over various historical periods. The peer-group utilized consisted of nine companies in 2011, in the same or similar industries as the Company. In addition, if a best estimate cannot be made, management should use the mid-point in the range of reasonable estimates for volatility. The Company estimates the volatility of its common stock in conjunction with the Company’s issuance of financing instruments and volatility is calculated utilizing the historical and estimated future volatility of the Company and its peer-group. Risk-Free Rate of Return The risk-free rate is based on the U.S. Treasury yield curve in effect at the time of grant for the estimated life of the option/warrant. Expected Dividends The Company has never paid any cash dividends on its common stock and does not anticipate paying any cash dividends in the foreseeable future. Consequently, it uses an expected dividend yield of zero. Expected Term The Company uses the related exercise period of the warrant or option as the expected term. A summary of the warrants issued in connection with financing transactions is presented in the table below: Number of Shares Weighted Average Exercise Price Outstanding and Exercisable at December 31, 2012 $ 1.08 Granted $ 0.89 Exercised - $ - Cancelled, forfeited or expired - $ - Anti-dilution adjustments: Initial grant ) $ Initial grant re-pricing $ Additional warrants granted $ Outstanding and Exercisable at March 31, 2013 $ - 20 - Table of Contents The following table summarizes information about warrants outstanding and exercisable as of March 31, 2013: Outstanding Exercisable Range of Exercise Price Number of Shares Weighted Average Exercise Price Weighted Average Remaining Life (Years) Number of Shares Weighted Average Exercise Price Weighted Average Remaining Life (Years) $ 5.STOCK BASED COMPENSATION Restricted Shares of Common Stock During the three months ended March 31, 2013, the Company issued 300,000 restricted share grants to consultants as compensation for services.A summary of the activity of restricted shares of common stock for the three months ended March 31, 2013 is as follows: Directors Shares for Services Shares Weighted Average Grant Date Fair Value Shares Weighted Average Grant Date Fair Value Non-vested on December 31, 2012 - $ - - $ - Granted - - Vested - - ) Forfeited - Non-vested on March 31, 2013 - $ - $ The Company recognized $81,000 and $73,247 in stock compensation expense related to restricted share grants and is included in selling, general and administrative expenses in the consolidated statement of operations for the three months ended March 31, 2013, and 2012, respectively.As of March 31, 2013, unrecognized compensation cost related to restricted share grants was $189,000 and the related weighted-average period over which it is to be amortized is approximately six (6) months. . Stock Warrants Historically, the Company granted warrants to purchase common stock to employees and consultants as compensation for services.The Company granted 600,000 warrants to purchase common stock to consultants during the three month period ended March 31, 2013. The Company amortizes the fair value of the stock warrants to expense ratably over the related service period. - 21 - Table of Contents The following table summarizes the warrants outstanding and the number of shares of common stock subject to exercise as of March 31, 2013 and the changes therein during the three months there ended: Shares Services Weighted Average Exercise Price Outstanding and Exercisable at December 31, 2012 $ Warrants granted Warrants exercised - - Warrants expired/cancelled - - Outstanding and Exercisable at March 31, 2013 (unaudited) $ The following table summarizes information about stock warrants outstanding and exercisable as of March 31, 2013: Outstanding Exercisable Range of Exercise Price Number of Shares Weighted Average Exercise Price Weighted Average Remaining Life (Years) Number of Shares Weighted Average Exercise Price Weighted Average Remaining Life (Years) $ $ $1.52 - $1.80 $ $ Stock compensation expense related to stock warrants for the three months ended March 31, 2013 and 2012 was $84,716 and $15,264, respectively. As of March 31, 2013, unrecognized compensation cost related to stock warrant awards was $180,021 and the related weighted-average period over which it is to be amortized is approximately six (6) months. Stock Options InMay 2012,we adopted the Assured Pharmacy, Inc. 2012 Incentive Compensation Plan (the “2012 Incentive Plan”). The 2012 Incentive Plan is intended to provide incentives that will attract and retain the best available directors, employees and appropriate third parties who can provide us with valuable services.These purposes may be achieved through the grant of non-qualified stock options, incentive stock options, stock appreciation rights, restricted stock awards, performance stock awards and phantom stock awards. The 2012 Incentive Plan permits the grant of awards that may deliver up to an aggregate of 1,667,667shares of common stock, further subject to limits on the number of shares that may be delivered pursuant to incentive stock options, on the shares that may be delivered on the awards to any individual in a single year and on the number of shares that may be delivered on certain awards that are performance-based awards, within the meaning of Section 162(m) of the Internal Revenue Code.Awards may vest, in time, upon the occurrence of one or more events or by the satisfaction of performance criteria, or any combination. To the extent that awards are performance based, they may be based on one or more criteria, including (without limitation) earnings, cash flow, revenues, operating income, capital reissues, or other quantifiable company, customer satisfaction or market data, or any combination. In addition to common stock, awards may also be made in similar securities whose value is derived from our common stock. - 22 - Table of Contents Awards with respect to which grant, vesting, exercisability or payment depend on the achievement of performance goals and awards that are options or stock appreciation rights granted to officers and employees will be intended to satisfy the requirements for “performance-based compensation” under Section 162(m) of the Internal Revenue Code.The 2012 Incentive Plan will be administered by the board of directors. In May 2012, the Company awarded 525,000 options to purchase common stock under the 2012 Incentive Compensation Plan.The following table summarizes the stock options outstanding and the number of shares of common stock subject to exercise as of March 31, 2013 and the changes therein during the three months then ended: Options Outstanding Options Exercisable Shares Weighted Average Exercise Price Shares Weighted Average Exercise Price Outstanding at December 31, 2012 $ $ Options granted - Options vested - - Options exercised - Options expired/cancelled - Outstanding at March 31, 2013 $ $ The following table summarizes information about stock options outstanding and exercisable as of March 31, 2013: Outstanding Exercisable Exercise Price Stock Options Outstanding Weighted Average Exercise Price Per Share Weighted Average Remaining Contractual Term in Years Stock Options Exercisable Weighted Average Exercise Price Per Share Weighted Average Remaining Contractual Term in Years $ The Company recorded $38,064 and $0 in stock based compensation expense related to stock options for the three months ended March 31, 2013 and 2012. As of March 31, 2013, unrecognized compensation cost related to stock warrant awards was $77,397 and the related weighted-average period over which it is to be amortized is approximately six (6) months. The Company has reserved at total of 2,690,556 shares of its common stock for incentive stock option and warrant awards outstanding to employees and consultants.The Company does not expect to repurchase shares during the year 2013. - 23 - Table of Contents 6.RELATED PARTY TRANSACTIONS Transactions with related parties and their affiliates are made in the ordinary course of business on substantially the same terms and conditions, including interest rates and collateral, as those prevailing at the same time for comparable transactions with other unaffiliated third parties, and do not, in the opinion of management, involve more than normal credit risk or present other unfavorable features.For the three months ended March 31, 2013 and 2012, related parties include the following: · Robert DelVecchio, an officer and a member of the board of directors of the Company and his affiliate Brockington Securities, Inc. (collectively, "DelVecchio"). · Haresh Sheth, a former officer and a member of the board of the directors of the Companyand currently a consultant to the Company and his affiliated entities Janus Financial Services, Inc., Janus Finance Corporation and Woodfield Capital Services, Inc (collectively, "Sheth"). · Mosaic Capital Advisors, LLC, directly appointed directors and owner of approximately 96% and 96% of the Company’s Series A Preferred as March 31, 2013 and December 31, 2012, respectively, and its affiliated entities Mosaic Financial Services (“MFS”), LLC, Mosaic Private Equity Fund, L.P., Mosaic Capital Management, Ltd. and its affiliated accredited investor (collectively, “Mosaic”). · Pinewood Trading Company, owner of approximately 11% of the Company’s Series B Preferred as March 31, 2013 and 2012, respectively, and its managing partner Jack E. Brooks. Outstanding debt to related parties consisted of the following at March 31, 2013: DelVecchio Mosaic Pinewood Total Notes payable - revolving $ $ - $ - $ Unsecured convertible debentures, net - Accrued interest $ 7.COMMITMENTS AND CONTINGENCIES Legal Matters Providing pharmacy services entails an inherent risk of medical and professional malpractice liability. The Company may be named as a defendant in such lawsuits and become subject to the attendant risk of substantial damage awards. The Company believes it possesses adequate professional and medical malpractice liability insurance coverage. There can be no assurance that the Company will not be sued, that any such lawsuit will not exceed our insurance coverage, or that it will be able to maintain such coverage at acceptable costs and on favorable terms. From time to time, the Company may be involved in various claims, lawsuits, disputes with third parties, actions involving allegations of discrimination or breach of contract actions incidental to the normal operations of the business. In the opinion of management, the Company is not currently involved in any litigation which it believes could have a material adverse effect on the Company's financial position or results of operations. - 24 - Table of Contents On March 18, 2011, a lawsuit was filed by Tim Chandler, Jodi Marshall, Christie Garner, the Estate of Thomas Pike, Jr., and Angie Hernandez in the Circuit Court of the State of Oregon for Multnomah County against Payette Clinics, P.C., Scott Pecora, Kelly Bell, Penny Steers and our wholly-owned subsidiaries, Assured Pharmacies Northwest, Inc. and Assured Pharmacy Gresham, Inc. The lawsuit arises from allegations that nurse practitioners at Payette Clinics, P.C. prescribed the five plaintiffs controlled substances in amounts that were excessive under the appropriate medical standard of care. Only one of the plaintiffs, Tim Chandler, brought claims against our subsidiaries.Mr. Chandler’s claims against our subsidiaries were for negligence on the basis of allegations that our subsidiaries knew or had reason to know that the prescriptions fell below the standard of care applicable to the prescription of such controlled substances but nonetheless filled the prescriptions. The plaintiffs, as a whole, submitted a prayer for $7,500,000 in damages.Mr. Chandler only seeks “an amount to be proven at trial” for noneconomic damages and unnecessary expenses. Management believes that the allegations against our subsidiaries are without merit and plans to defend this claim. We have $2,000,000 in insurance coverage for claims relating to pharmacy negligence. This lawsuit has been stayed a result of a co-defendant in this lawsuit (Payette Clinics, P.C.) having filed for bankruptcy.The bankruptcy has since been discharged and the automatic stay lifted. The state court stay has also been lifted and the case is now proceeding. The Company has denied any liability and is vigorously defending this action. 8.SUPPLEMENTAL CASH FLOW FINANCIAL INFORMATION The supplemental disclosure requirements for the statements of cash flows are as follows: Three MonthsEnded March 31, Cash paid during the period for: Interest $ $ Non-cash investing and financing activities during the period: Conversion of Series A preferred into common stock $ - $ Conversion of vendor payable into secured note payable $ $ - Cancellation of secured notes payable in refinancing $ $ - Common stock warrants issued with common stock $ $ - Common stock warrants issued for placement fees $ $ - Forward contract issued with common stock $ $ - Common stock warrants issued with convertible debentures $ - $ 9.LOSS PER COMMON SHARE The following is a reconciliation of the numerators and denominators of the basic and diluted loss per common share computations for the three months then ended: March 31, Numerator for basic and diluted loss per common share: Net loss to common stockholders $ ) $ ) Denominator for basic and diluted loss per common share: Weighted Average Number of Shares Outstanding Basic and diluted loss per common share $ ) $ ) - 25 - Table of Contents Due to their anti-dilutive effect, the potential common shares have been excluded from the computation of diluted loss per share: March 31, Warrants Stock options Convertible notes Series A Preferred Series B Preferred Series C Preferred 10.INCOME TAXES Due to losses incurred for the three months ended March 31, 2013 and 2012, there is no current provision for income taxes. The utilization of some or all of the Company’s net operating losses may be restricted in the future by a significant change in ownership as defined under the provisions of Section 382 of the Internal Revenue Code of 1986, as amended. In addition, utilization of the Company’s California net operating losses for the years prior to 2008 may only be carried forward ten (10) years under State law. The Company’s estimate of the potential outcome of any uncertain tax issue is subject to management’s assessment of relevant risks, facts, and circumstances existing at that time, pursuant to ASC 740. ASC 740 requires a more-likely-than-not threshold for financial statement recognition and measurement of tax positions taken or expected to be taken in a tax return. At January 1, 2007, (adoption date), and at March 31, 2013, there were no unrecognized tax benefits. The federal statute of limitations remains open for tax years 2009 through 2012. State jurisdictions generally have statutes of limitations ranging from three to five years. The Company is no longer subject to state income tax examinations by tax authorities for years before 2008. Any interest and penalties associated with tax positions taken by the Company would be recorded as a component of other expenses in the consolidated statement of operations.For the three months ended March 31, 2013 and 2012, there were no amounts recorded for interest and penalties. 11.SUBSEQUENT EVENTS: The Company has performed a review of events subsequent to the financial condition date through May 15, 2013, the date the financial statements were available to be issued. In April and May 2013, the Company completed sales in a private placement to accredited investors for 10.4 common stock units for a total of400,005 shares of common stock at an aggregate purchase price of $260,000 (before deducting expenses and fees related to the private placement).The Company paid cash fees of $14,800 to the placement agent and is also obligated to issue22,773 warrants with an exercise price of $0.90 and22,773 warrants with an exercise price of $0.65 to the placement agent per the agreement.The net proceeds of the private placement were used to pay down our outstanding balance with our primary wholesaler.As part of the private placement, the investors also received three year warrants to purchase an aggregate of400,005 shares of the Company’s common stock at $0.90 per share. ***** - 26 - Table of Contents Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operation. This report contains forward-looking statements within the meaning of Section27A of the Securities Act of 1933 and Section21E of the Securities Exchange Act of 1934. The words “believe,” “expect,” “anticipate,” “intend,” “estimate,” “may,” “should,” “could,” “will,” “plan,” “future,” “continue,” and other expressions that are predictions of or indicate future events and trends and that do not relate to historical matters identify forward-looking statements.These forward-looking statements are based largely on our expectations or forecasts of future events, can be affected by inaccurate assumptions, and are subject to various business risks and known and unknown uncertainties, a number of which are beyond our control.Therefore, actual results could differ materially from the forward-looking statements contained in this document, and readers are cautioned not to place undue reliance on such forward-looking statements.We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise.A wide variety of factors could cause or contribute to such differences and could adversely impact revenues, profitability, cash flows and capital needs.There can be no assurance that the forward-looking statements contained in this document will, in fact, transpire or prove to be accurate. These forward-looking statements are subject to risks, uncertainties and other factors, many of which are outside of our control, that could cause actual results to differ materially from the results discussed in the forward-looking statements., Some of the factors that we believe could affect our results include: · limitations on our ability to continue operations and implement our business plan; · our history of operating losses; · our inability to make timely payments under our loan facility and our arrangement with TPG; · our inability to make timely payments to convertible debenture and secured debt holders; · the timing of and our ability to obtain financing on acceptable terms; · dependence on key supplier; · dependence on third-party payors; · the effects of changing economic conditions; · the loss of members of the management team or other key personnel; · changes in governmental laws and regulations, or the interpretation or enforcement thereof and related compliance costs; · competition from larger, more established companies with greater economic resources than we have; · costs and other effects of legal and administrative proceedings, settlements, investigations and claims, which may not be covered by insurance; · control by our principal equity holders. There are likely other factors that could cause our actual results to differ materially from the results referred to in the forward-looking statements. All forward-looking statements attributable to us in this document apply only as of the date of this report and are expressly qualified in their entirety by the cautionary statements included in this report. We undertake no obligation to publicly update or revise forward-looking statements to reflect events or circumstances after the date made or to reflect the occurrence of unanticipated events, except as required by law. In this report, unless the context indicates otherwise: “Assured Pharmacy,” the “Company,” “we,” “our,” “ours” or “us” refer to Assured Pharmacy, Inc., a Nevada corporation, and its subsidiaries. - 27 - Table of Contents Business Overview Since May 2003, we have been engaged in the business of establishing and operating pharmacies that specialize in dispensing highly regulated pain medication for chronic pain management.Because our focus is on dispensing medication, we typically will not keep in inventory non-prescription drugs, or health and beauty related products, such as walking canes, bandages and shampoo. We primarily derive our revenue from the sale of prescription medications. The majority of our business is derived from repeat business from our customers. Our pharmacies maintain a variety of different drug classes, known as Schedule II, Schedule III, and Schedule IV drugs, which vary in degrees of addictiveness. Schedule II drugs are considered narcotics by the United States Drug Enforcement Administration (“DEA”), are the most addictive; hence, they are highly regulated by the DEA and are required to be segregated and secured in a separate cabinet. Schedule III and Schedule IV drugs are less addictive and less regulated. Because our business model focuses on servicing chronic pain patients, we carry in inventory a larger amount of Schedule II drugs than most other pharmacies. We were organized as a Nevada corporation on October 22, 1999, under the name Surforama.com, Inc. and previously operated under the name eRXSYS, Inc.We changed our name to Assured Pharmacy, Inc. in October 2005.Effective December 4, 2012, we merged the operations of our Santa Ana location into our Riverside location. We currently have four operating pharmacies, each of which are wholly owned through subsidiaries. The opening date and locations of our pharmacies are as follows: Location Opening Date Riverside, California June 10, 2004 Kirkland, Washington August 11, 2004 Gresham, Oregon January 26, 2007 Leawood, Kansas November 28, 2011 The table set forth below summarizes the number of prescriptions dispensed by our operating pharmacies during the periods indicated. Three months ended Year ended March 31, 2013 March 31, 2012 Total Number of Prescriptions 1 Total Number of Patients Serviced 2 1 “Total Number of Prescriptions” equals the total number of prescriptions dispensed by our operating pharmacies and delivered to or picked up by the customer. 2 “Total Number of Patients Serviced” equals the total number of patients serviced measured on a monthly basis. Strategic Plan Our plan is to develop a national footprint as a premier provider of pharmacy services to physicians and patients primarily in the treatment of chronic pain.Our business model provides pharmacy serviceswhich are typically utilizedby physicians for the risk management benefits of our model in this increasingly regulated industry due to prescription drug abuse and diversion.Chronic pain patients typically utilize our services for the convenience, safety and specialization benefits. - 28 - Table of Contents We have developed and refined what we believe is a unique pharmacy service model for chronic pain patients that is capable of being scaled into a national chain.We currently have four operating pharmacies, each of which is wholly owned through a subsidiary, and our plan is to develop three (3) additional pharmacies per year up to a total of twelve operating pharmacies.We intend to finance this plan through equity and debt financing arrangements, increased sales and lower operating expenses, but there can be no assurance that such additional financing will be available to us on acceptable terms, or at all. Over the past year, we have undertaken targeted actions to reduce certain costs relating to our corporate infrastructure and pharmacy operations, while still maintaining the specialized controls required for our industry.These targeted actions include a reduction in the number of staff in our established four pharmacies and at the corporate level, a reduction in the cost of dispensing supplies due to a change in our supplier for these products and a decrease in investor relations expense due to the discontinuation of the use of an investor relations service firm.Corporate infrastructure includes executive management, centralized support services, accounting, finance, information systems, human resources, payroll and compliance to support each pharmacy's operations. Notwithstanding theses actions, our total operating expenses have increased and the costs to support our existing corporate infrastructure are significant when allocated over the operations of four pharmacies. Management believes that our current corporate infrastructure can efficiently support our existing pharmacies and develop three additional new pharmacies per year up to total of twelve operating pharmacies.As a result, we believe that the implementation of our plan to open up to eight additional pharmacies will not require material additional corporate infrastructure.Further, we expect that the opening of each new pharmacy will have a positive impact on our consolidated operating results within nine months from opening of the new pharmacy, but there can be no assurance that such positive results will occur. The success of future pharmacy locations is highly dependent on the location of that particular pharmacy.Future pharmacy locations, when established, will be selected based on criteria which include: i) the proximity to physician and medical facilities; ii) convenience of the particular location; iii) size and growth rate of the surrounding metropolitan area; iv) state and local tax rates; v) competitive business environment and vi) access to qualified personnel and the associated cost.Management believes that the success of new pharmacies will be positively impacted by its research process and diligence in selecting new locations. The foundation for our plan to increase sales at our existing four pharmacies is based on increasing our outreach program to physicians, more effectively communicating to them the risk management and service benefits that our business model provides and increasing our customer retention rate.Presently, our customer retention rates are adversely impacted by our inability to purchase inventory necessary to fill every prescription we receive.We believe that our customer retention rates can be strengthened by increasing our inventory levels and expanding our purchasing capacity with existing and new drug suppliers.Since the majority of our pharmacies’ operating expenses are fixed expenses, we expect any increase in revenue to have a positive impact or our consolidated operating results.Management believes that our existing pharmacies can increase prescription production volume by as much as an additional 50% - 75% without incurring any significant additional operating expenses, but there can be no assurances in this regard. The implementation of the foregoing plan to increase sales at our existing pharmacies and open additional pharmacies is dependent on our ability to obtain additional financing and improve our liquidity position.If we are not able to secure additional financing, the implementation of our business plan will be delayed and our ability to expand and develop additional pharmacies will be impaired.We are currently seeking up to $2.5 million in additional funding through equity financing arrangements in addition to the debt restructuring described below, but there can be no assurance that such additional financing will be available to us on acceptable terms, or at all.Management has registered a class of our common stock under the Securities Exchange Act of 1934, as amended, and believes that filing periodic public reports with the SEC will enhance our ability to raise capital and under acceptable terms. - 29 - Table of Contents Our business is highly leveraged and the successful implementation of the foregoing plan necessitates that we reach an agreement with our existing debt holders to extend the maturity date of debt securities which came due in 2012.As of March 31, 2013, we had $540,310 in debt securities which were due in the year 2012, which included $500,000 in principal amount of unsecured convertible debentures.We are attempting to extend the maturity date of all outstanding debt securities which were due in 2012, but can provide no assurance that the holders of such securities will agree to extend the maturity date on these securities on acceptable terms.We are also discussing the possibility of these debt holders converting the securities into equity.If our debt holders choose not to convert certain of these securities into equity, we will need to repay such debt, or reach an agreement with the debt holders to extend the terms thereof.If we are forced to repay the debt, this need for funds would have a material adverse impact on our business operations, financial condition and prospects, would threaten our ability to operate as a going concernand may force us to seek bankruptcy protection. We currently have approximately $1.0 million in gross receivables due from various workers’ compensation carriers in the State of California. These receivables are primarily related to worker’s compensation claims from insurance carriers for prescription medications dispensed to injured workers in the State of California.The delay in payment typically arises due to monetary disputes between the claimant and the employer and/or the employer’s insurance carrier. The settlement period for such dispute cases can range from one year to ten years.Management estimates the net realizable value of the other receivables to be approximately $195,000.On April 1, 2010, we discontinued dispensing medication to California worker’s compensation customers whose claims could not be authorized and billed electronically.This change was due to lower profit margins and cash flow constraints that are associated with the manual authorization and billing process.We have engaged a collection firm that specializes in the collection of these type of receivables to aggressively collect these past due receivables. We expect that any recovery of these outstanding receivables will improve our overall operating cash flow, but we can make no assurances in this regard. Company Information Our principal office is located at 2595 Dallas Parkway, Suite 206, Frisco, TX 75034 and our phone number is 972-668-7394.We maintain a website at www.assuredrxservices.com. Information contained on our website is not a part of, and is not incorporated by reference into, this report. Results of Operations The following table sets forth for the periods indicated certain items from our Consolidated Statement of Operations as a percentage of current sales: Three Months Ended March 31, Sales % % Cost of sales Gross profit Operating expenses Salaries and related expenses Selling, general and administrative Total operating expenses Loss from operations -23.3 -15.4 Other expenses Interest expense, net Loss on change in fair value of forward contract - (Gain) or loss on change in fair value of warrant liability -1.1 Total other expenses and income Net loss -39.2 -24.6 - 30 - Table of Contents Three Months Ended March 31, 2013 Compared to Three Months Ended March 31, 2012 Sales Our total sales reported for the three months ended March 31, 2013 was $2,893,295, a 20.7% decrease from $3,647,410 for the three months ended March 31, 2012. Our sales for the three months ended March 31, 2013 and 2012 was generated primarily from the sale of prescription drugs through our pharmacy operations and to a much lesser extent fees from management services provided. Our total sales from pharmacy operations for the three months ended March 31, 2013 was $2,877,906, a 20.7 % decrease from $3,628,953 for the three months ended March 31, 2012. Sales per prescription dispensed for pharmacies that were open a least one year was approximately $112 per prescription for the three months ended March 31, 2013, an 7.5% decrease from approximately $121 per prescription for the three months ended March 31, 2012.The decrease in sales per prescription dispensed is primarily attributable to a shift in prescription mix from higher priced brand medications to lower priced generic medications. The number of prescriptions dispensed by our pharmacies was 25,700 for the three months ended March 31, 2013 compared to 29,952 for the three months ended March 31, 2012.Management attributes the decrease in prescription volumes to inventory purchasing constraints due to working capital limitations. Our total sales from management services for the three months ended March 31, 2013 was $15,389, a decrease from $18,457 in sales for the three months ended March 31, 2012. Cost of Sales The total cost of sales for the three months ended March 31, 2013 was $2,221,035, a 23.6% decrease from $2,908,421 for the three months ended March 31, 2012. The cost of sales consists primarily of the direct cost of prescription drugs. The decrease in cost of sales is primarily attributable to decreased sales in the reporting period. Gross Profit Our total gross profit decreased to $672,260 or approximately 23.2% of sales, for the three months ended March 31, 2013. This is a decrease from a gross profit of $738,989, or approximately 20.3% of sales for the three months ended March 31, 2012.Our gross profit from pharmacy revenues decreased to $656,871 or approximately 22.8% of pharmacy revenues, for the three months ended March 31, 2013.This is an increase from a gross profit of $720,532 or approximately 19.9% of pharmacy revenues, for the three months ended March 31, 2012. The increase in the gross profit percentage for the three months ended March 31, 2013 when compared to the prior fiscal three months is primarily attributable to an increase in sales of generic drugs as a percentage of total prescription revenue which have lower costs and higher gross profit margins.Additionally, our drug pricing improved from our restructuring purchasing account with our primary wholesaler in February 2013. The restructuring allows us to take advantage of additional discounts available. Operating Expenses Operating expenses for the three months ended March 31, 2013 was 1,346,049, a 3.5% increase from $1,301,099 for the three months ended March 31, 2012. Our operating expenses for the three months ended March 31, 2013 consisted of salaries and related expenses of $726,689 and selling, general and administrative expenses of $619,360.Our operating expenses for the three months ended March 31, 2012 consisted of salaries and related expenses of $722,050 and selling, general and administrative expenses of $579,049. - 31 - Table of Contents Selling, general and administrative expenses increased $40,311 in the three months ended March 31, 2013 when compared to the previous fiscal three months.The significant components of selling, general and administrative expenses are as follows: Three months ended March 31, Stock-based compensation expenses Recoveriesfor other receivables doubtful accounts (30,479 ) - Provision (Recoveries) for accounts receivable doubtful accounts ) Selling expenses Professional fees Delivery expenses Facility related expenses Travel and related expenses Vendor late fee expenses Investor relations expense - Other general and administrative expenses Total $ $ The increase in selling, general and administrative expenses is primarily due to an increase in stock based compensation, delivery expenses and professional fees which was partially offset by a decrease in bad debt expense, investor relations expense, vendor late fees, travel, and other general and administrative expenses. The increase in stock-based compensation expense and professional fees are primarily related to securing additional financing and expenses associated with being a public company. The increase in delivery expenses are primarily due to an increase in the number of patients serviced by our operating pharmacies, our pharmacies provided services to a total of 11,484 patients in the three months ending March 31, 2013, a 6.0% increase when compared to the 10,835 patients serviced in the previous fiscal three months.The decrease in vendor late fees is primarily due to the February 2013 account restructuring with our primary wholesaler. Other Income and Expense Total other expenses and income for the three months ended March 31, 2013 was $397,010, a $62,093 increase from $334,917 for the three months ended March 31, 2012.The significant components of other income and expenses are as follows: Three months ended March 31, Interest expense, net Loss on change in fair value of forward contracts - (Gain) or Loss on change in fair value of warrants Total $ $ The increase in other expenses was primarily attributable to an increase of $150,058 in the change in fair value of warrant liability and to a lesser extent an increase of $87,965 in interest expense and an increase of $62,214 in change in fair value of forward contracts in the three months ended March 31, 2013 when compared to the previous fiscal three months. - 32 - Table of Contents The decrease in interest expense is primarily due to a decrease in amortization of debt discount which was partially offset by an increase in interest expense at the stated rate due to an increase in the average debt outstanding for the three months ended March 31, 2013 as compared to the three months ended March 31, 2012. The table below summarizes the components of interest expense for the three months ended March 31, 2013 and 2012: Three months ended March 31, Interest expense at stated rates (6.25% - 20.00%) $ $ Amortization of deferred financing costs Amortization of debt discount Interest expense, net $ $ The gain or loss on change in fair value of warrant liability represents the change in fair value calculated on warrants issued in connection with private placements from May 2011 through March 31, 2013 which grant the warrant holder certain anti-dilution protection which provide exercise price adjustments in the event that any common stock or common stock equivalents are issued at an effective price per share that is less than the exercise price per share. The loss on change in fair value of forward contracts represents the change in fair value calculated on the Make Whole Provision issued in connection with private placements in February 2013 which grant the shareholder certain protection in the event that 2013 revenues due notachieve agreed upon revenue milestones. Net Loss Our net loss for the three months ended March 31, 2013 was $1,133,013, compared to a net loss of $897,027 for the three months ended March 31, 2012. The increase in our net loss was primarily attributable to decreasing sales, an increase in other expenses and income, a decrease in gross profits and to a lessor extent an increase in operating expenses. Basic and Diluted Income (Loss) per Share Our net loss per common share for the three months ended March 31, 2013 was $0.23, compared to a net loss per common share of $0.23 for the three months ended March 31, 2012.The decrease to our net loss per common share was primarily attributable to an increase in the weighted average number of common shares outstanding to 4,901,040 for the three months ended March 31, 2013, from 3,829,017 for the three months ended March 31, 2012 and a $235,986 increase in our net loss for the three months ended March 31, 2013 when compared to the three months ended March 31, 2012. Financial Condition, Liquidity and Capital Resources Liquidity and Capital Resources As of March 31, 2013, we had a cash balance of $11,785, a decrease from a balance of $9,513 at December 31, 2012.At March 31, 2013, we had a working capital deficit of $6,892,280, an increase of $580,159 from a working capital deficit of $6,312,121 as of December 31, 2012.The increase in our working capital deficit was primarily due to an increase in current liabilities primarily attributable to an increase in an increase in the current portion of debt. Our operations have been funded primarily through the sale of both equity and debt securities and cash made available under certain credit facilities. In order for us to finance operations, continue our growth plan and service our existing debt, additional funding will be required from external sources. We intend to fund operations through increased sales, increased collection activity on other receivables and debt and/or equity financing arrangements, which may be insufficient to fund our capital expenditures, working capital, or other cash requirements for the next twelve months. However, there can be no assurance that the additional financing necessary to finance our operations for the next twelve months will be available to us on acceptable terms, or at all. - 33 - Table of Contents As of March 31, 2013, $540,310 of our debt obligations due in 2012 are past due and another $2,263,312 is coming due by December 31, 2013.If our debt holders choose not to convert certain of these securities into equity or seek to enforce these obligations against us, we will need to repay such debt, or reach an agreement with the debt holders to extend the terms thereof.If we are forced to repay the debt, this need for funds would have a material adverse impact on our business operations, financial condition and prospects, including our ability to operate as a going concern.If we are forced to repay the debt, our current and forecasted levels of cash flows and available cash on hand will not be sufficient to fund our operations for the remainder of 2013. Accordingly, we will be required to obtain additional financing in order to repay the debt, cover operating losses and working capital needs.We cannot provide any assurances of the availability of future financing or the terms on which it might be available. In the absence of such financing, we may be forced to scale back or cease operations, liquidate assets, seek additional capital on less favorable terms and/or pursue other remedial measures.In the event that we are not successful in securing any additional financing or extending the maturity date of those debt securities which come due in 2013, we expect that our current resources will not enable us to continue operations for the remainder of fiscal 2013. The table below lists our obligations under outstanding notes payable and unsecured convertible debentures, as of March 31, 2013: Related Party Unrelated Total Secured Debt(1) - Revolving Credit facilities(2) - Other Notes and Debt(3) - Unsecured Convertible Debentures, net of unamortized discount (4) Less: current portion ) ) ) $ $ $ InFebruary 2013, we received a one year loan of $3,828,527 with an interest rate $6.25% per annum, with interest payable monthly. Monthly payment requirements are $27,000 per month for the first four consecutive months, followed by four consecutive monthly payments of $37,000, followed by four consecutive monthly payments of $42,000, with remaining principal and interest due February 1, 2013. As of March 31, 2013, revolving credit facilities consisted of an outstanding balance of $453,000 on a line of credit we entered into with Brockington Securities, Inc., a company under the control of our Chief Executive Officer. As of March 31, 2013, other notes and debt consisted of the outstanding principal balance of $242,872 due to TPG in connection with our acquisition of their ownership interest in API. Due to our current financial condition, we did not make the monthly installment payments of $10,000 due September 15, 2012through March 15, 2013 and may be unable to make the $213,091 payment due to TPG which includes principal and interest on or before July 15, 2013. If we remain unable to fulfill our obligations to TPG under the Purchase Agreement, we will attempt to restructure and extend the terms of payments due to TPG, but can provide no assurance we will be able to do so on acceptable terms or even at all.In order to secure our obligations under the Purchase Agreement, TPG holds a security interest in the shares of API capital stock acquired by us under the Purchase Agreement. As a result of this transaction, API also became our wholly owned subsidiary. If we are unable to meet our outstanding obligations to TPG under the Purchase Agreement, TPG could declare the us in default and may seize the shares of API capital stock acquired by us under the Purchase Agreement, which would result in API no longer being a wholly owned subsidiary and have a material adverse effect on our business, operating results and financial condition. TPG has not issued a notice of default relating to our failure to make the monthly installment payments of $10,000 due September 15, 2012 through March 15, 2013 required under the Purchase Agreement. (4) Our unamortized debt discount of $288,616 at March 31, 2013. - 34 - Table of Contents Outstanding Trade Balance.At March 31, 2013, we did not have an outstanding trade balance of with our primary wholesaler due to conversion of the vendor payable into a secured note in February 2013. Capital Expenditures.At March 31, 2013, we had no material commitments for capital expenditures. Cash Flows.As of March 31, 2013, we had $11,785 in cash and total current assets in the amount of $1,346,206 and had current liabilities in the amount of $8,238,486 resulting in a working capital deficit of $6,892,280. The table below sets forth a summary of the significant sources and uses of cash for the three months ended March 31: Cash used in operating activities $ ) $ ) Cash used in investing activities ) ) Cash provided by financing activities Decrease in cash $ ) $ ) Operating activities used $589,644 in cash for the three months ended March 31, 2013. Our net loss of $1,133,013, less non-cash expenses of $492,198 was the primary reason for our negative operating cash flows. The table below summarizes the components of our cash used in operating activities for the three months ended March 31, 2013: Net loss from operations including non-controlling interest $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization of property and equipment Amortization of debt issuance costs Amortization of discount on debt Stock based compensation Provision for accounts receivable doubtful accounts Provision for other receivable doubtful accounts ) Issuance of common stock in lieu of debenture interest Loss on change in fair value of forward contract Loss on change in fair value of warrant liability $ Changes in operating assets and liabilities: Net cash used in operating activities $ ) Cash used in investing activities was $37,334 in the three months ended March 31, 2013, compared to $10,676 in the three months ended March 31, 2012.Investing activities in thethree months ended March 31, 2013 and 2012 consisted entirely of purchases of property and equipment. - 35 - Table of Contents Cash provided by financing activities during the three months ended March 31, 2013 was $617,465. Over the last several years, our operations have been funded primarily through the sale of debt securities and advances from revolving credit facilities made available to us.During the three months ended March 31, 2013 we received net proceeds from the issuances of common stock of $569,000, net proceeds of $60,000 from the issuance of Series A preferred stock and net proceeds of $6,000 from shareholder revolving note, which was partially offset by principal repayments of $17,535 on notes payable. Off-Balance Sheet Arrangements As of March 31, 2013, we do not have any off-balance sheet debt nor did we have any transactions, arrangements, obligations (including contingent obligations) or other relationships with any unconsolidated entities or other persons that may have material current or future effect on financial conditions, changes in the financial conditions, results of operations, liquidity, capital expenditures, capital resources, or significant components of revenue or expenses. Going Concern The consolidated financial statements have been prepared assuming we will continue as a going concern, which contemplates, among other things, the realization of assets and satisfaction of liabilities in the ordinary course of business. As of March 31, 2013, we had an accumulated deficit of approximately $44.1 million, recurring losses from operations and negative cash flow from operating activities for the nine months ended March 31, 2013 of approximately $589,644. We also had negative working capital of approximately $6.9 million and debt with maturities within the year 2013 in the amount of approximately $2.8 million as of March 31, 2013. We intend to fund operations through raising additional capital through debt financing and equity issuances, increased sales, improved collection of past due other receivables accounts which may be insufficient to fund our capital expenditures, working capital or other cash requirements for the year ending December 31, 2013. We are also in negotiations with current debt holders to restructure and extend payment terms of the existing short term debt.We are actively seeking additional funds to finance its immediate and long-term operations. The successful outcome of future financing activities cannot be determined at this time and there is no assurance that if achieved, we will have sufficient funds to execute our intended business plan or generate positive operating results. These factors, among others, raise substantial doubt about our ability to continue as a going concern. The accompanying consolidated financial statements do not include any adjustments related to recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might result should we be unable to continue as a going concern. In response to these financial issues, management has taken the following actions: · We are seeking to renegotiate existing debt. · We are seeking investment capital. · We are aggressively increasing collection activity on past due other receivable balances. Supply and distribution agreement We do not have any written supply agreements with any of our drug suppliers and all transactions are handled on a purchase order basis. We purchased approximately 86% of our inventory of prescription drugs from one wholesale drug supplier (H.D. Smith Wholesale Drug Co.) during the three months ended March 31, 2013. Management believes that the wholesale pharmaceutical and non-pharmaceutical distribution industry is highly competitive because of the consolidation of the pharmacy industry and the practice of certain large pharmacy chains to purchase directly from product manufacturers. Although management believes we could obtain the majority of our inventory through other distributors at competitive prices and upon competitive payment terms if our relationship with our primary wholesale drug supplier was terminated, the termination of our relationship would be likely to adversely affect our business, prospects, financial condition and results of operation. - 36 - Table of Contents Litigation From time to time, the Company may be involved in various claims, lawsuits, disputes with third parties, actions involving allegations of discrimination or breach of contract actions incidental to the normal operations of the business. In the opinion of management, the Company is not currently involved in any litigation which it believes could have a material adverse effect on the Company's financial position or results of operations. On March 18, 2011, a lawsuit was filed by Tim Chandler, Jodi Marshall, Christie Garner, the Estate of Thomas Pike, Jr., and Angie Hernandez in the Circuit Court of the State of Oregon for Multnomah County against Payette Clinics, P.C., Scott Pecora, Kelly Bell, Penny Steers and our wholly-owned subsidiaries, Assured Pharmacies Northwest, Inc. and Assured Pharmacy Gresham, Inc. The lawsuit arises from allegations that nurse practitioners at Payette Clinics, P.C. prescribed the five plaintiffs controlled substances in amounts that were excessive under the appropriate medical standard of care. Only one of the plaintiffs, Tim Chandler, brought claims against our subsidiaries.Mr. Chandler’s claims against our subsidiaries were for negligence on the basis of allegations that our subsidiaries knew or had reason to know that the prescriptions fell below the standard of care applicable to the prescription of such controlled substances but nonetheless filled the prescriptions. The plaintiffs, as a whole, submitted a prayer for $7,500,000 in damages.Mr. Chandler only seeks “an amount to be proven at trial” for noneconomic damages and unnecessary expenses. Management believes that the allegations against our subsidiaries are without merit and plans to defend this claim. We have $2,000,000 in insurance coverage for claims relating to pharmacy negligence. This lawsuit has been stayed a result of a co-defendant in this lawsuit (Payette Clinics, P.C.) having filed for bankruptcy.The bankruptcy has since been discharged and the automatic stay lifted. The state court stay has also been lifted and the case is now proceeding. The Company has denied any liability and is vigorously defending this action. Inflation and Seasonality Inflation has not materially affected us during the past fiscal year.We do not believe that our business is seasonal in nature, but historically we have seen increased sales in the fourth quarter which management attributes to patient insurance deductibles that expire on December 31st of each year. Item 3. Quantitative and Qualitative Disclosures about Market Risk. As of March 31, 2013, the Company’s debt obligations have fixed interest rates. Item 4. Controls and Procedures. Evaluation of Disclosure Controls and Procedures We became a public company on November 13, 2012 in connection with the completion of our Registration Statement on Form S-1, as amended.Prior to that date, we were not required file or submit reports under the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and maintained disclosure controls and procedures in accordance with being a private company.As of the end of the period covered by this report, an evaluation of the supervision and with participation of our management, including our Chief Executive Officer and Chief Financial Officer.Based upon this evaluation, as of the end of the period covered by this report, our Chief Executive Officer and our Chief Financial Officer concluded that our disclosure controls and procedures were not effective because we were not a public company throughout the entire period. Changes in Internal Control over Financial Reporting There have not been any changes in the Company’s internal control over financial reporting, as such term is defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act, during its last fiscal quarter that have materially affected, or are reasonably likely to materially affect its internal control over financial reporting. - 37 - Table of Contents PART II – OTHER INFORMATION ITEM 1.LEGAL PROCEEDINGS. From time to time, the Company may be involved in various claims, lawsuits, disputes with third parties, actions involving allegations of discrimination or breach of contract actions incidental to the normal operations of the business. In the opinion of management, the Company is not currently involved in any litigation which it believes could have a material adverse effect on the Company's financial position or results of operations. On March 18, 2011, a lawsuit was filed by Tim Chandler, Jodi Marshall, Christie Garner, the Estate of Thomas Pike, Jr., and Angie Hernandez in the Circuit Court of the State of Oregon for Multnomah County against Payette Clinics, P.C., Scott Pecora, Kelly Bell, Penny Steers and our wholly-owned subsidiaries, Assured Pharmacies Northwest, Inc. and Assured Pharmacy Gresham, Inc. The lawsuit arises from allegations that nurse practitioners at Payette Clinics, P.C. prescribed the five plaintiffs controlled substances in amounts that were excessive under the appropriate medical standard of care. Only one of the plaintiffs, Tim Chandler, brought claims against our subsidiaries.Mr. Chandler’s claims against our subsidiaries were for negligence on the basis of allegations that our subsidiaries knew or had reason to know that the prescriptions fell below the standard of care applicable to the prescription of such controlled substances but nonetheless filled the prescriptions. The plaintiffs, as a whole, submitted a prayer for $7,500,000 in damages.Mr. Chandler only seeks “an amount to be proven at trial” for noneconomic damages and unnecessary expenses. Management believes that the allegations against our subsidiaries are without merit and plans to defend this claim. We have $2,000,000 in insurance coverage for claims relating to pharmacy negligence. This lawsuit has been stayed a result of a co-defendant in this lawsuit (Payette Clinics, P.C.) having filed for bankruptcy.The bankruptcy has since been discharged and the automatic stay lifted. The state court stay has also been lifted and the case is now proceeding. The Company has denied any liability and is vigorously defending this action. Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. On February 5, 2013, we entered into a subscription agreement with Pinewood Trading Company pursuant to which we sold 769,240 shares of restricted common stock at $0.65 and warrants to purchase 769,240 common shares with an exercise price of $0.90 in a private placement.The proceeds were used to reduce our outstanding amount due to our primary wholesaler. BetweenFebruary 11, 2013 and April 19, 2013, we entered into subscription agreements with four investors pursuant to which we sold 400,005 shares of restricted common stock at $0.65 and warrants to purchase 400,005 common shares with an exercise price of $0.90 in aprivate placements. The proceeds were used to reduce our outstanding amount due to our primary wholesaler. All of the common stock offerings and sales above were deemed to be exempt under Rule 506 of Regulation D and/or Section 4(2) of the Securities Act of 1933. No advertising or general solicitation was employed in offering the securities. The offerings and sales were made to a limited number of persons, all of whom were accredited investors, our business associates or existing security holders, and transfers of the securities were restricted by us in accordance with the requirements of the Securities Act. In addition to representations by the above-referenced persons, we have made independent determinations that all of the above-referenced persons were accredited or sophisticated investors, were capable of analyzing the merits and risks of their investment, and understood the speculative nature of their investment. Furthermore, all of the above-referenced persons were provided with business and financial information concerning our company. - 38 - Table of Contents Item 3.Defaults upon Senior Securities. Due to our current financial condition, we did not make interest and principal payments due under various notes and debentures. We did not make the monthly installment payment of $10,000 due September 15, 2012 through March 15, 2013and may be unable to make the $213,091 payment due to TPG which includes principal and interest on or before July 15, 2013. If we remain unable to fulfill our obligations to TPG under the Purchase Agreement, we will attempt to restructure and extend the terms of payments due to TPG, but can provide no assurance we will be able to do so on acceptable terms or even at all. In order to secure our obligations under the Purchase Agreement, TPG holds a security interest in the shares of API capital stock acquired by us under the Purchase Agreement. As a result of this transaction, API also became our wholly owned subsidiary. If we are unable to meet our outstanding obligations due to TPG under the Purchase Agreement, TPG could declare the us in default and may seize the shares of API capital stock acquired by us under the Purchase Agreement, which would result in API no longer being a wholly owned subsidiary and have a material adverse effect on our business, operating results and financial condition.TPG has not issued a notice of default relating to our failure to make the monthly installment payment of $10,000 due September 15, 2012 through March 15, 2013 as required under the Purchase Agreement. We did not make principal payments of $125,000 due on June 1, 2012 and September 1, 2012 and the remaining principal balance of $250,000 due on December 1, 2012 on an aggregate of $500,000 convertible debentures to three holders.In addition, an aggregate of $61,934 in interest due on the debentures is past due as of March 31, 2013. We will attempt to restructure and extend the terms of payments due on the debenture, but can provide no assurance we will be able to do so on acceptable terms or even at all.One of the convertible debenture holders with an aggregate principal of $200,000 has issued a notice of default relating to our failure to pay the principal or interest due per the debenture agreement. As of March 31, 2013, an aggregate total of $135,815 in interest due on an aggregate of $1,965,784 in convertible debentures held by nine holders is past due.We will attempt to restructure and extend the terms of payments due on the debenture, but can provide no assurance we will be able to do so on acceptable terms or even at all.One of the nine convertible debenture holders of an aggregate of $1,000,000 in convertible debentures hasissued a notice of default relating to our failure to pay theinterest due per the debenture agreement. Item 4.Mine Safety Disclosures. Not Applicable. Item 5.Other Information. Not Applicable. Item 6.Exhibits. (a)Exhibits. Certificate of Robert DelVecchio pursuant to Rule 13a-14(a) under the Securities and Exchange Act of 1934, as amended. Certificate of Brett Cormier pursuant to Rule 13a-14(a) under the Securities and Exchange Act of 1934, as amended. Certificate of Robert DelVecchio pursuant to Rule 13a-14(b) under the Securities and Exchange Act of 1934, as amended. Certificate of Brett Cormier pursuant to Rule 13a-14(b) under the Securities and Exchange Act of 1934, as amended. - 39 - Table of Contents Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date:May 15, 2013 Assured Pharmacy, Inc., a Nevada corporation /s/ Robert DelVecchio Name: Robert DelVecchio Title: President and Chief Executive Officer (Principal Executive Officer) and Director /s/ Brett Cormier Name: Brett Cormier Title: Chief Financial Officer (Principal Financial Officer) and Principal Accounting Officer - 40 - Table of Contents EXHIBIT INDEX Exhibit No. Description Certificate of Robert DelVecchio pursuant to Rule 13a-14(a) under the Securities and Exchange Act of 1934, as amended. Certificate of Brett Cormier pursuant to Rule 13a-14(a) under the Securities and Exchange Act of 1934, as amended. Certificate of Robert DelVecchio pursuant to Rule 13a-14(b) under the Securities and Exchange Act of 1934, as amended. Certificate of Brett Cormier pursuant to Rule 13a-14(b) under the Securities and Exchange Act of 1934, as amended. - 41 -
